




Exhibit 10-81


First Amendment to DTE Supplemental Savings Plan Restated Effective January 1,
2005 - Page 3 of 3




FIRST AMENDMENT TO THE
DTE ENERGY COMPANY
SUPPLEMENTAL SAVINGS PLAN
(Amended and Restated Effective January 1, 2005)


Recitals


As authorized by resolutions adopted by the DTE Energy Benefit Plan
Administration Committee on November 13, 2012, the DTE Energy Company
Supplemental Savings Plan (Amended and Restated Effective January 1, 2005), is
amended as follows:


1.    Effective January 1, 2012, Section 2.1 is amended to read as follows:


2.1    Post-2004 Account. “Post-2004 Account” means the portion of a
Participant's Account attributable to credits and debits made to the
Participant's Account under Sections 4.2(a), (b), and (c) after December 31,
2004, and earnings credited or losses debited to the Participant's Account under
Section 4.2 attributable to these Section 4.2(a), (b), and (c) credits and
debits.


2.    Effective January 1, 2012, Sections 3.1 and 3.2 are amended to read as
follows:


3.1.    Eligibility to Participate.


(a)    Only the following individuals are eligible to participate in the Plan:


(1)    any Executive or


(2)    other management or highly compensated Employees as shall be approved by
the Chief Executive Officer of an Employer that has adopted the Plan


whose Before-Tax Contributions, Matching Contributions, or Employer
Contributions under the Qualified Plan are limited because of the limitation on
compensation under Section 401(a)(17) of the Code, the limitation on elective
deferrals under Section 402(g) of the Code, the limitation on benefits and
contributions under Section 415 of the Code, or any other provision of the Code
or other law that the Committee hereafter designates.


(b)    Effective Date for Participation. Each employee of the Company and
Participating Affiliated Companies who is employed at the level of Director or
above (or equivalent) and who is designated as an Executive shall be eligible to
participate in the Plan effective as of the later of (i) the date determined by
the Vice President, Human Resources, or (ii) the date on which the employee is
formally notified of his or her eligibility to participate.


(c)    Determination of Executive Status. The Vice President, Human Resources
shall designate employees as Executives. The Vice President, Human Resources may
revoke such designation prior to any Plan Year with respect to the Executive's
ability to defer future compensation payable by the Company or Participating
Affiliated Company or to receive Employer Contributions. However, no revocation
can adversely affect any amounts previously electively deferred by the Executive
under the Plan or otherwise credited to the Executive's Account under the Plan.


(d)    Mid-Year Participation. An employee who is designated as an Executive and
wishes to defer compensation under the Plan for the Plan Year in which the
employee is so designated must file a written election with the Committee within
30 days of the date the employee is formally notified of his or her eligibility
to participate. Failure to file a written election before the end of this 30-day
period precludes the Executive from deferring compensation under the Plan until
the beginning of the next Plan Year.


3.2.    Election to Participate.






--------------------------------------------------------------------------------




(a)    Compensation Deferral. An Executive who is eligible to defer compensation
may make compensation deferrals under the Plan by filing a written election with
the Committee on a form approved by the Committee. The Executive's election must
authorize the Employer to defer the designated amount of the Executive's
Compensation under Section 4.2(a) and evidence the Executive's acceptance of and
agreement to all the provisions of the Plan.


The Executive's election must be made no later than December 31 of the year that
immediately precedes the year for which it applies. However, the first election
by any Executive to participate in this Plan shall be effective for any
Compensation earned after the election is received by the Committee and after
contributions to the Qualified Plan are limited in accordance with Section 3.1
above. An election shall be irrevocable for the current calendar year. An
election shall be irrevocable for future calendar years unless a written
revocation is filed with the Committee prior to the first day of the calendar
year for which the revocation is desired.


(b)    Employer Contributions. An Executive is not required to file a written
election in order to participate in the Plan with respect to amounts credited to
the Executive's Account under Section 4.2(c). Credits will be made to the
Executive's Account under Section 4.2(c) automatically.


3.    Effective January 1, 2012, Sections 4.1, 4.2, and 4.3are amended to read
as follows:


4.1.    Establishment of Accounts. The Employer will establish accounts for each
of its Executives who is a Participant in the Plan. Separate hypothetical
bookkeeping accounts corresponding in name to the separate funds under the
Qualified Plan shall be maintained for each Participant. Credits under Sections
4.2(a), (b), and (c) will also be maintained in separate accounts. The
hypothetical bookkeeping accounts will be maintained as unfunded general
bookkeeping accounts and all amounts represented by the accounts remain a part
of the general funds of the Employer of the Participant, subject to the claims
of the Employer's general creditors. Nothing in the Plan and no action taken
under the Plan is deemed to create a trust or fund of any kind or to create any
fiduciary relationship. The obligation to make payments under this Plan is and
remains an unsecured, unfunded general obligation of the Employer of the
particular Participant. Each Executive who is a Participant in the Plan will be
provided a quarterly statement of the unfunded accounts maintained for the
Participant.


4.2.    Credits and Debits to Participants' Accounts. As of the end of a pay
period, the following credits will be made to the hypothetical bookkeeping
accounts maintained for a Participant:


(a)    An amount equal to the difference between (1) and (2) below:


(1)    the amount that the Participant would have contributed to the Qualified
Plan as Before-Tax Contributions for the pay period if the Before-Tax
Contributions by the Participant under the Qualified Plan were not limited by
any of the restrictions in Section 3.1(a) or any provision of the Qualified Plan
relating to the limitations in Section 3.1(a); and
(2)    the amount the Participant actually contributed to the Qualified Plan as
Before-Tax Contributions for the pay period.


(b)    An amount equal to the difference between (1) and (2) below:


(1)    the amount that the Employer of the Participant would have contributed to
the Qualified Plan as Matching Contributions on behalf of the Participant for
the pay period if the Participant had contributed to the Qualified Plan the
amount set forth in Section 4.2(a)(1) during the pay period; and


(2)    the amount that the Employer actually contributed to the Qualified Plan
as Matching Contributions on behalf of the Participant for the pay period.


(c)    An amount equal to the difference between (1) and (2) below:


(1)    the amount that the Employer of the Participant would have contributed to
the Qualified Plan as Employer Contributions on behalf of the Participant for
the pay period if the Employer Contributions under the Qualified Plan were not
limited by any of the restrictions in Section 3.1(a) or any provision of the
Qualified Plan relating to the limitations in Section 3.1(a); and






--------------------------------------------------------------------------------




(2)    the amount the Employer actually contributed to the Qualified Plan as
Employer Contributions on behalf of the Participant for the pay period.


The total credits under Sections 4.2(a), (b), and (c) will be allocated to the
specific investment accounts elected by the Participant under Section 4.3. Each
hypothetical bookkeeping investment account will be credited with an amount
representing earnings or debited with an amount representing losses on a daily
basis. Earnings or losses will be calculated using the same valuation
methodology employed by the recordkeeper for each corresponding investment
option under the Qualified Plan.


4.3.    Election of Investment Accounts. Subject to the sole discretion of the
Committee, each Participant will, by filing an election with the Committee in a
form approved by the Committee, elect the investment accounts which are to be
used for recording credits under Sections 4.2(a), (b), and (c).


A Participant may direct that credits under Sections 4.2(a), (b), and (c) be
made to any investment account corresponding in name to the investment options
under the Qualified Plan that are available to accept contributions or
allotments. However, the Committee may change available investment accounts or
override a Participant's investment account election at any time.


4.    Effective January 1, 2012, Section 6.1(b) is amended by replacing the
second paragraph following Subsection (b)(2)(C)(ii) with the following:


A Participant may elect to have the Participant's Post-2004 Account paid in
annual payments over a period of not less than two years and not more than 15
years, or in one lump sum, by making an election within 30 days of the date the
Participant is first formally notified of his or her eligibility to participate
in the Plan and receive credits under either Section 4.2(a) or Section 4.2(c).
If a Participant does not elect a form of payment for the Participant's
Post-2004 Account within 30 days of the Participant's initial eligibility, the
Participant's entire Post-2004 Account will be paid in one lump sum. Any
election by a Participant after December 31, 2008 regarding the form in which
the Participant's Post-2004 Account will be distributed will apply to the
Participant's entire Post-2004 Account and is subject to the restrictions
imposed by Section 6.2 on changes to elections of timing or form of
distributions.


5.    Effective January 1, 2013, Section 4.2(b) is amended to read as follows:


(b)    An amount equal to the difference between (1) and (2) below:


(1)    the amount that the Employer of the Participant would have contributed to
the Qualified Plan as Matching Contributions on behalf of the Participant for
the pay period if the Participant had contributed to the Qualified Plan the
amount set forth in Section 4.2(a)(1) during the pay period plus any After-Tax
Contributions and Roth Contributions actually contributed to the Qualified Plan
by the Participant during the pay period; and


(2)    the amount that the Employer actually contributed to the Qualified Plan
as Matching Contributions on behalf of the Participant for the pay period.




This Amendment is executed on behalf of the Committee by its Chairperson, as
authorized by the Committee's resolution.


Dated: November 13, 2012


__________________________________________
Larry E. Steward
Vice President, Human Resources
Committee Chairperson




